Citation Nr: 1734141	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome.

2.  Entitlement to a rating in excess of 60 percent for atherosclerotic coronary heart disease.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a rating in excess of 10 percent prior to February 4, 2013, in excess of 20 percent from February 4, 2013, to November 20, 2016, and in excess of 40 percent since November 21, 2016, for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating in excess of 10 percent prior to February 4, 2013, in excess of 20 percent from February 4, 2013, to November 20, 2016, and in excess of 40 percent since November 21, 2016, for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

7.  Entitlement to an effective date prior to April 8, 2011, for a 10 percent evaluation for bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome. 


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Accredited Agent


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to September 1968.  He has not been competent to handle disbursement of funds since September 2013.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A March 2014 rating decision increased the evaluations for peripheral neuropathy of the right and left lower extremities to 20 percent, effective February 4, 2013.  Additionally, a February 2017 rating decision increased the evaluation for peripheral neuropathy of the right and left lower extremities to 40 percent, effective November 21, 2016.  As the RO did not assign the maximum disability ratings possible, the appeals for higher evaluations for peripheral neuropathy of the right and left lower extremities remain before the Board and are recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran was scheduled for a hearing before a Veterans Law Judge in June 2017; but indicated that he was not able to appear for the hearing and did not request that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

The Board notes that the Veteran has filed a March 2017 NOD at the RO concerning a claim for special monthly compensation based on aid and attendance/housebound status.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO.  The Board notes that as the RO has fully acknowledged this NOD and is currently in the process of addressing this appeal, thus, action by the Board at this time may serve to delay the RO.  .


FINDINGS OF FACT

1.  The Veteran's bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome has been manifested by bilateral corrected near and distant vision of 20/40 or better; there is no competent evidence of a vision field defect or incapacitating episodes during the period of the appeal.

2.  The Veteran's atherosclerotic coronary heart disease has not resulted in chronic congestive heart failure, workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent during the period of the appeal.

3.  The Veteran's diabetes mellitus requires insulin and a restricted diet but has not required regulation of activities during the period of the appeal.

4.  The Veteran's peripheral neuropathy of the bilateral lower extremities more nearly approximated moderate incomplete paralysis of the sciatic nerve prior to February 4, 2013.

5.  The Veteran's peripheral neuropathy of the bilateral lower extremities was manifested by no more than moderate incomplete paralysis of the sciatic nerve from February 4, 2013, to November 20, 2016.

6.  The Veteran's peripheral neuropathy of the bilateral lower extremities has been manifested by no more than moderately severe incomplete paralysis of the sciatic nerve from November 21, 2016.

7.  The Veteran is precluded for obtaining and maintaining gainful employment consistent with his education and experience as a result of the functional limitations caused by his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.75, 4.76, 4.77, 4.79, Diagnostic Code 6006-6079 (2016).

2.  The criteria for an evaluation in excess of 60 percent for atherosclerotic coronary heart disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

3.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the left lower extremity have not been met prior to February 4, 2013.  38 U.S.C.A. § §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for a 20 percent rating, but not higher, for peripheral neuropathy of the right lower extremity have been met prior to February 4, 2013.  38 U.S.C.A. § §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met from February 4, 2013, to November 20, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

7.  The criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met from February 4, 2013, to November 20, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

8.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the left lower extremity have not been met since November 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

9.  The criteria for a rating in excess of 40 percent for peripheral neuropathy of the right lower extremity have not been met since November 21, 2016.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

10.  The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).



I. Increased evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

A. Bilateral eye disability

Service connection for bilateral eye diabetic retinopathy with cataracts was granted in an August 2004 rating decision and given a noncompensable evaluation.  In April 2011, the Veteran contended that he was unemployable, in part, due to his service-connected bilateral eye disability, which was also construed as an increased rating claim.  In the September 2011 rating decision on appeal, the Veteran's bilateral eye disability was increased to 10 percent disabling, effective April 8, 2011.  

The Veteran's bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome is evaluated as retinopathy under Diagnostic Code 6006-6079, which assigns ratings based upon the Schedule of Ratings for Diseases of the Eye.  38 C.F.R. § 4.79.

Under the General Rating Formula for Diagnostic Codes 6000 through 6009, the disability is evaluated on the basis of visual impairment or on incapacitating episodes, whichever results in a higher evaluation.  Id.  Visual acuity is evaluated based on corrected distance vision with central fixation.  38 C.F.R. § 4.76(b).  As the evidence does not demonstrate, and the Veteran does not contend, that his bilateral eye disability has been productive of incapacitating episodes during the period on appeal; in order to warrant a higher rating the evidence would need to show visual impairment of central visual acuity of 20/70 or less in one eye and 20/50 or less in the other.  

The Board finds the preponderance of the evidence against a finding that the Veteran's bilateral eye disability warrants a higher evaluation during any period on appeal.  Rather, the evidence demonstrates that the Veteran's visual acuity was 20/40 or better in both eyes during the period on appeal.  A May 2011 VA examination found the Veteran's visual acuity was 20/20, noting that his vision was essentially normal with normal visual fields.  A January 2013 Disability Benefits Questionnaire reported corrected near and distance vision was 20/40 or better, with no visual field defect.  During March 2013 and November 2016 VA examinations, it was noted that the Veteran's corrected near and distance vision was 20/40 or better, with no visual field defects bilaterally, and a January 2014 examiner found best corrected distance visual acuity to be 20/20.  None of the other medical evidence reflects that the Veteran's visual acuity was limited to less than 20/40 corrected near or distance vision or that the Veteran had a visual field defect during the period on appeal.  

The Veteran is competent to attest to things he experiences through his senses and he has stated that his eye disability resulted in blurry vision.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his lay statements do not indicate that the Veteran has visual acuity of 20/50 or less in either eye during the period of the appeal.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 10 percent is not warranted during the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  

B. Atherosclerotic coronary heart disease

Service connection for atherosclerotic coronary artery disease was granted in a December 2010 rating decision that assigned a 60 percent evaluation.  In April 2011, the Veteran contended that he was unemployable, in part, due to his service-connected heart disability, which was also construed as an increased rating claim.  

The Veteran's atherosclerotic coronary heart disease is evaluated under Diagnostic Code 7005, which assigns ratings based upon the Schedule of Ratings for the Cardiovascular System under Diseases of the Heart.  38 C.F.R. § 4.104.

To warrant a higher rating, the evidence would need to show chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

During a December 2010 and June 2011 VA examinations, the Veteran's ejection fraction was reported between 39 and 50 percent and he was found to have a workload of greater than 5 to 7 METs that was caused by obesity and deconditioning, and no evidence of congestive heart failure.  A January 2014 VA examination determined the Veteran's left ventricular ejection fraction was 50 percent and an interview-based METs test found a workload of greater than 5 to 7 METs.  At a November 2016 VA examination, left ventricular ejection fraction was equal to 55 percent, an interview-based METs test found workload of greater than 3 to 5 METs and there was no evidence of congestive heart failure.  None of the other medical evidence reflects that the Veteran's heart disability resulted in chronic congestive heart failure, workload of 3 METs or less, or left ventricular ejection fraction of less than 30 percent.  Specifically, a November 2016 private medical record reported left ventricular ejection fraction of greater than 55 percent.  

As noted above, the Veteran is competent to attest to things he experiences through his senses, such as fatigue and shortness of breath.  See Jandreau, 492 F.3d at 1377.  In this case the Veteran has stated his heart disability results in shortness of breath that limits his exertional ability and fatigue with more than light yardwork and walking two or three blocks.  The lay statements do not indicate that the Veteran has chronic congestive heart failure, a workload of 3 METs or less, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  While the Veteran clearly has fatigue on exertion, this is the basis for the current findings. 

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 60 percent is not warranted during the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  


C. Diabetes mellitus, type II

Service connection for diabetes mellitus, type II, was granted in a June 2003 rating decision with a 20 percent evaluation.  In April 2011, the Veteran contended that he was unemployable, in part, due to his service-connected diabetes and it was construed as a claim for increase.

The Veteran's diabetes mellitus, type II, is evaluated under Diagnostic Code 7913, which assigns ratings based upon the Schedule of Ratings for the Endocrine System.  38 C.F.R. § 4.119.

To warrant a higher evaluation, at minimum there would need to be evidence that the Veteran's diabetes mellitus required regulation of activities (avoidance of strenuous occupational and recreation activities).  For a higher evaluation, the symptoms may also include episodes of ketoacidosis or hypoglycemic reactions requiring one or more hospitalizations per year or visits to a diabetic care provider at least twice a month, plus complications or progressive weight loss and strength.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The preponderance of the evidence is against a finding that diabetes mellitus warrants a higher rating throughout the appeal period because there is no evidence that regulation of activities was required.  A June 2011 VA examination noted treatment with insulin and primary care treatment due to symptoms of weakness, tiredness, and recent memory problems that resulted in mild functional limitations.  Although a January 2013 VA examination indicated the Veteran was hospitalized one time in the past 12 months for hypoglycemia, the examiner did not find diabetes required regulation of activities, more than two visits per month for episodes of ketoacidosis or hypoglycemic reactions, or hospitalizations for ketoacidosis, unintentional weight loss, or loss of strength to more nearly approximate a higher evaluation.  See 38 C.F.R. § 4.7.  Moreover, during January 2014 and November 2016 VA examinations it was noted that treatment for diabetes included care less than two times per month for episodes of ketoacidosis or hypoglycemia that did not result in hospitalization, weight loss, or required regulation of activities.  None of the other medical evidence reflects that the symptoms of the Veteran's diabetes mellitus warrant a higher evaluation.  It was noted in an April 2015 private medical record that the Veteran had good control over his blood sugar levels and experienced no hypoglycemic episodes.

The Board has considered the Veteran's statements that his diabetes mellitus caused dry mouth, weakness, and tiredness.  See Jandreau, 492 F.3d at 1377.  However, the Veteran does not allege that his physicians regulated activities due to diabetes mellitus or that he had episodes of ketoacidosis or hypoglycemia that required either hospitalization or twice a month visits to a diabetic health care provider.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating, a rating in excess of 20 percent is not warranted during the appeal period.  38 C.F.R. §§ 4.3, 4.7 (2016).  

D. Peripheral neuropathy of the bilateral lower extremities

Service connection for peripheral neuropathy of the right and left lower extremities were granted in a June 2003 rating decision and each assigned a 10 percent evaluation, effective January 25, 2001.  In April 2011, the Veteran contended that he was unemployable, in part, due to his service-connected peripheral neuropathy of the bilateral lower extremities that was also construed as a claim for increased evaluations.  In a March 2014 rating decision, the evaluations for peripheral neuropathy of the right and left lower extremities were increased to 20 percent, effective February 4, 2013, and the evaluations were granted 40 percent evaluations, effective November 21, 2016, in a February 2017 rating decision. 

The Veteran's bilateral lower extremity peripheral neuropathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for diseases of the sciatic nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

After careful review of the evidence, the Board finds that the criteria for a 20 percent evaluation, but not higher, for bilateral peripheral neuropathy of the lower extremities have been met prior to February 4, 2013.  The criteria for higher evaluations under Diagnostic Code 8520 are not met during the remaining periods on appeal as the preponderance of the evidence does not support a finding that the Veteran's sciatic nerves have been symptomatic of moderately severe incomplete paralysis prior to November 20, 2016, or of severe incomplete paralysis since November 21, 2016.  Rather, the Veteran's bilateral lower extremity radiculopathy has consistently been described, at most, as mild prior to November 21, 2016, and as moderate thereafter.  The Board concludes that the evidence of record demonstrates that the Veteran's peripheral neuropathy affecting the sciatic nerves more nearly approximated moderate incomplete paralysis prior to November 21, 2016, and moderately severe incomplete paralysis thereafter.  See generally 38 C.F.R. § 4.6.  

As discussed below, the Board finds the criteria for moderate incomplete paralysis of the bilateral sciatic nerves have been met prior to February 4, 2013.  The Board finds the evidence of record prior to February 4, 2013, demonstrated symptoms of decreased sensation and hypoactive reflexes resulted in functional limitations of falling that more nearly approximates moderate than mild incomplete paralysis of the sciatic nerves.  See 38 C.F.R. § 4.7.  The June 2011 and January 2013 VA examinations document reports of bilateral foot and toe numbness, but did not note any significant organic changes such as muscle atrophy.  The June 2011 VA examination found normal pulses, hypoactive deep tendon reflexes at the knees and ankles, and decreased pinprick and light touch sensation at the ankles and toes that resulted in mild functional limitations of falling while working outdoors.  The January 2013 VA examination revealed normal muscle strength and reflexes, decreased vibration sensation to the bilateral lower extremities, and decreased light touch sensation on the left foot described as mild incomplete paralysis of the sciatic nerves that did not affect his ability to work.  Further, a February 2012 private treatment record indicated the Veteran had lower extremity injuries that did not heal quickly due to his peripheral neuropathy.  The Board notes that although Dr. J.S. indicated in an April 2011 statement that the Veteran had significant trouble with his feet; the statement does not indicate the peripheral neuropathy more nearly approximated moderately severe incomplete paralysis as Dr. J.S. did not support his conclusion.  

From February 4, 2013, to November 20, 2016, the preponderance of the evidence is against a finding that the Veteran's bilateral peripheral neuropathy affecting the sciatic nerves was manifested by more than moderate incomplete paralysis.  A January 2014 VA examination documented mild symptoms of numbness in the bilateral lower extremities, with normal muscle strength, hypoactive reflexes at the bilateral ankles, and decreased light touch sensation at the feet and toes described as mild incomplete paralysis of the sciatic nerves that resulted in functional limitations of no climbing greater than four feet in height, working around dangerous equipment, standing or walking for prolonged periods, or working alone or in positions where balance was required.  At no time during the period from February 4, 2013, to November 20, 2016, has any VA examiner or treating medical professional described the Veteran's bilateral lower extremity peripheral neuropathy as "moderately severe," indicated that the symptoms included any significant organic changes, or that they caused a moderately severe impact on his ability to function.  

Since November 21, 2016, the preponderance of the evidence is against a finding that the Veteran's bilateral peripheral neuropathy affecting the sciatic nerves was manifested by more than moderately severe incomplete paralysis.  The November 2016 VA examination report noted the Veteran demonstrated an unsteady, shuffling gait and fell when he tried to walk too fast due to symptoms of severe numbness.  Muscle strength was decreased at bilateral ankle plantar flexion and dorsiflexion and there were no deep tendon reflexes at the bilateral ankles or knees, absent vibration and cold sensation, trophic changes of loss of hair growth, but no muscle atrophy that was described as moderate incomplete paralysis of the sciatic nerves.  The examiner reported functional limitations of walking limited to two to three blocks, with unsteadiness and falls while walking due to peripheral neuropathy and described the overall severity as moderate.  A January 2017 VA treatment record indicated sensation was diminished in the bilateral lower extremities.  Although the Veteran's symptom of numbness was described as "severe," the Board finds the manifestations of bilateral peripheral neuropathy more nearly approximates moderately severe incomplete paralysis.  See 38 C.F.R. § 4.7.  The Board notes that peripheral neuropathy has not been described as "severe" by the VA examiner or treating medical professional since November 21, 2016.  Further, the evidence does not demonstrate any significant organic changes such as muscle atrophy, nor has the functional impact of peripheral neuropathy been described as having a severe impact on the Veteran's ability to function.   

As such, the Board finds 20 percent ratings, but not higher, are warranted prior to February 4, 2013, for bilateral lower extremity peripheral neuropathy.  Ratings in excess of 20 percent from February 4, 2013, to November 20, 2016, and in excess of 40 percent since November 21, 2016, are not in order.

II. TDIU

The Veteran contends that he is unable to work due to functional impairment resulting from his service-connected disabilities due to the physical nature of his employment as a conservation officer and that he last worked full-time in April 2000 and became too disabled to work at all in August 2010.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

The Veteran meets the schedular requirements for a TDIU as service connection is established for atherosclerotic coronary artery disease, rated 60 percent disabling; diabetes mellitus, rated, 20 percent disabling; diabetic peripheral neuropathy of the right and left lower extremities, now each rated 20 percent disabling prior to November 21, 2016, and 40 percent disabling thereafter; bilateral eye disability, rated 10 percent disabling, and noncompensable erectile dysfunction, for a combined rating of 70 percent prior to April 8, 2011, 80 percent from April 8, 2011, to November 20, 2016, and 90 percent since November 21, 2016, with bilateral factor.  See 38 C.F.R. § 4.16(a).  

The Veteran completed a college education and worked his entire post-service career as a conservation officer.  

The evidence indicates the Veteran's heart disability and bilateral lower extremity peripheral neuropathy limit his ability to perform strenuous physical activity.  The medical evidence indicates that the Veteran's functional impairment due to service-connected disabilities precludes strenuous physical employment due to his heart disability and peripheral neuropathy.  A November 2016 VA examiner reported the Veteran's heart disability precluded workloads that were heavier than light yardwork such as heavy lifting or exertional work and that bilateral peripheral neuropathy affected the Veteran's ability to walk more than two or three blocks or to drive and caused an unsteady gait that resulted in falls.  The examiner opined that the Veteran would be unable to work alone, around dangerous equipment, or in positions where balance was required due to symptoms of his peripheral neuropathy.  The examiner also found functional limitations due to a bilateral eye disability included difficulty performing detailed work for extended periods or looking at computer screens for prolonged periods due to dryness from glaucoma medication.  

Based on the above and resolving doubt in the Veteran's favor, the Board finds that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.  


ORDER

A rating in excess of 10 percent is denied for bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome.

A rating in excess of 60 percent is denied for atherosclerotic coronary heart disease.

A rating in excess of 20 percent is denied for diabetes mellitus, type II.

A 20 percent rating, but no higher, is granted for peripheral neuropathy of the left lower extremity prior to February 4, 2013.

A 20 percent rating, but no higher, is granted for peripheral neuropathy of the right lower extremity prior to February 4, 2013

A rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity is denied from February 4, 2013, to November 20, 2016.

A rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity is denied from February 4, 2013, to November 20, 2016.

A rating in excess of 40 percent for peripheral neuropathy of the left lower extremity is denied since November 21, 2016.

A rating in excess of 40 percent for peripheral neuropathy of the right lower extremity is denied since November 21, 2016.

Entitlement to a TDIU is granted.


REMAND

The Board notes that on the August 2012 notice of disagreement (NOD), the Veteran expressed disagreement with the effective date assigned for the 10 percent evaluation of the service-connected eye disability, currently effective from April 8, 2011.  Review of the VACOLS appeals tracking system indicates there is no active appeal for the issue at the RO.  As there has been no action by the RO, the Board must remand this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).
Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case with respect to the claim of entitlement to an effective date prior to April 8, 2011, for a 10 percent evaluation for bilateral eye diabetic retinopathy with cataracts, open angle glaucoma, and dry eye syndrome.

The Veteran should be advised that a timely substantive appeal must be filed in order to perfect the appeal as to this matter.  38 C.F.R. § 20.302(b).  The issue is to be returned to the Board only if it is perfected by a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


